DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pat No. 2013/0250504) and in view of Maruthamuthu et al. (hereinafter “Maruthamuthu”, US Pat No. 2019/0252792).
As per claim 1, Choi disclosed an electronic device (see fig. 4) comprising a housing including a first plate (see fig. 2/no. 201), a second plate (see fig. 2/no. 203) disposed to face away from the first plate, and a side member (see fig. 2/no. 202) 
Choi does not explicitly disclose such the arrangement of the antenna, as claimed. However, Maruthamuthu disclosed such an antenna arrangement, wherein the antenna arrangement comprising a spacer structure (see at least fig. 1/no. 140) coupled to the first surface or integrally formed with the antenna structure body to protrude from the first surface without overlapping with the at least one conductive pattern when viewed from above the first surface (see fig. 1) in order to maximize the radiation efficiency of the on-chip antenna. 
As per claim 2, the portable electronic device of Choi and Maruthamuthu further disclosed the spacer structure includes at least one conductive structure (see Maruthamuthu, fig. 1, RDL1-RDL3).

As per claim 4, the portable electronic device of Choi and Maruthamuthu further disclosed at least part of the spacer structure contacts the non-conductive portion (see Maruthamuthu , fig. 1, e.g. dielectric layer 110),
As per claims 5 and 20, the portable electronic device of Choi and Maruthamuthu further disclosed the heights of the dielectric spacers such as dielectric spacer 104A. 104B and 104C can be chosen to maximize the radiation efficiency of the on-chip antenna 108 (see Maruthamuthu, 0014) but not specifically 0.3 mm to 1.5 mm or greater than or equal to 0.1 mm and less than 1 mm. However, such claimed length can be easily modify in order to maximize the radiation efficiency of the on-chip antenna.
As per claim 6, Choi disclosed an electronic device (see fig. 2) comprising a housing; a display (see fig. 2/no. 210) disposed on a front surface of the housing; a rear cover (see fig. 2/no. 203) disposed on a rear surface of the housing; an antenna structure (see fig. 4/no. 241) positioned between the display and the rear cover.
Choi does not specifically disclose such an arrangement of the antenna, as claimed. However, Maruthamuthu disclosed such an antenna arrangement, wherein the antenna arrangement comprising a spacer structure (see at least fig. 1/no. 104) interposed between the antenna structure and the rear cover in order to maximize the radiation efficiency of the on-chip antenna.

As per claims 7 and 9, the portable electronic device of Choi and Maruthamuthu further disclosed vias and solder between layers and not adhesive. However, such method of utilizing adhesive can be incorporated to reduce cost.
As per claim 8, as rejected above in claims 7 & 9, the portable electronic device of Choi and Maruthamuthu further disclosed a center portion of the spacer structure comprises a hole (see Maruthamuthu, fig. 1, slot opening 120) and the spacer structure is formed in a band shape (see Maruthamuthu, fig. 1-3) and wherein the first adhesive layer is interposed between a surface of the spacer structure and a surrounding portion of a region where antenna (see Maruthamuthu, fig. 1, 108) is disposed, in the antenna structure.
The portable electronic device of Choi and Maruthamuthu disclose antenna (see Maruthamuthu, fig. 1, 108) but not explicit patch antenna. However, such patch antenna can be easily incorporate in order to reduce cost and space and to efficiency provide signals without degradation of antenna bandwidth.
As per claim 10, the portable electronic device of Choi and Maruthamuthu further disclosed the spacer structure is vertically aligned in the antenna structure (see Maruthamuthu, fig. 1).
As per claim 11, as rejected above in claim 8, the portable electronic device of Choi and Maruthamuthu further disclosed a center portion of the spacer structure is 
As per claim 12, as rejected above in claim 8, the portable electronic device of Choi and Maruthamuthu further disclosed the antenna structure includes a printed circuit board in which a dielectric layer and a metal pattern layer are stacked alternately (see Maruthamuthu, fig. 1), and a plurality of patch antennas disposed on the printed circuit board to be spaced by a specific interval, and wherein the spacer structure is disposed at a surrounding portion of the plurality of patch antennas (see Maruthamuthu, fig. 1).
As per claim 13, the portable electronic device of Choi and Maruthamuthu further disclosed the spacer structure is disposed to surround the plurality of patch antennas disposed at a center portion of the antenna structure and is formed in a direction of the rear cover by a specified height (see Maruthamuthu, fig. 1).
As per claim 14, the portable electronic device of Choi and Maruthamuthu further disclosed the spacer structure is formed in a band shape having a specific height (see Maruthamuthu, 0014).
As per claim 15, as rejected above in claim 14, the portable electronic device of Choi and Maruthamuthu disclosed the stacked spacer layers (see Maruthamuthu, fig. 1, 104A-104C) but not explicitly that the layers are flexible. However, such flexible PCB can be easily incorporate to provide flexibility for antenna arrangement.
 As per claim 16, as rejected above in claim 15, the portable electronic device of Choi and Maruthamuthu further disclosed a coupling member interposed between the 
As per claim 17, as rejected above in claim 15-16, the portable electronic device of Choi and Maruthamuthu further disclosed the spacer structure further includes a plurality of FPCBs (see Maruthamuthu, fig. 1, 104A-104C) and a coupling member interposed between the pluralities of FPCBs (see Maruthamuthu, e.g. vias fig. 3, 324).
As per claim 18, as rejected above in claim 12, the portable electronic device of Choi and Maruthamuthu further disclosed the antenna structure includes a plurality of patch antennas in each of which a dielectric layer and a metal pattern layer are stacked alternately and which are spaced from the metal pattern layer by a specific interval (see Maruthamuthu, fig. 1).
As per claim 19, the portable electronic device of Choi and Maruthamuthu further disclosed the spacer structure surrounds a periphery of the plurality of patch antennas with an identical material as the dielectric layer and is formed as a plurality of layers by a specific height (see Maruthamuthu, fig. 1, the dielectric spacer 104 and 0014).
The portable electronic device of Choi and Maruthamuthu further disclosed vias and solder between layers and not surface mounted device (SMD) pads. However, such pads can be incorporated to provide flexibility and reduce cost.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the 
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

February 12, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643